Citation Nr: 0609920	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, to include PTSD.

The veteran provided testimony at hearings before personnel 
at the RO in March 1999, and before the undersigned Acting 
Veterans Law Judge in June 2003.  Transcripts of both 
hearings are of record.

The record reflects that this case was previously before the 
Board on multiple occasions.  In June 2000, the Board found 
that new and material evidence had been received to reopen 
the previously denied claim, but that additional development 
was necessary regarding the underlying service connection 
claim.  Thereafter, in April 2003, the claim was remanded to 
comply with the veteran's request for a Board hearing.  
Finally, the Board remanded the case for additional 
development in December 2003, to include further attempts to 
verify the veteran's purported in-service stressor(s).

The case has now been returned to the Board for additional 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and, accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).







FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not support a conclusion that the veteran 
engaged in combat while on active duty.

3.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.

4.  There was no competent medical evidence of an acquired 
psychiatric disorder until many years after service, nor is 
there a competent medical evidence linking the current 
disability to active service.


CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  However, because the VCAA was enacted 
after the initial adjudication of this claim by the RO (the 
"AOJ" in this case), it was impossible to provide notice of 
the VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the veteran 
was provided with letters which meet the notification 
requirements of the VCAA, including letters dated in October 
2001 and March 2005.  Taken together, this correspondence 
noted the enactment of the VCAA, addressed the requirements 
for a grant of service connection, informed the veteran of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
December 1998 Statement of the Case (SOC), as well as 
multiple Supplemental SOCs (SSOCs), which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the most recent 
SSOC in September 2005 included a summary of the relevant 
regulatory provisions of 38 C.F.R. § 3.159 detailing VA's 
duties to assist and notify.  Additionally, the veteran's 
representative indicated familiarity with VA's duties to 
assist and notify in a February 2006 statement, and there 
does not appear to be any allegation that he received 
inadequate notice in this case.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005) (error regarding the timing of 
notice does not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it.).  

The Board acknowledges that the Court indicated in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
the notification provided for an initial service connection 
claim should include notice of initial rating(s) and 
effective date(s).  However, for the reasons stated below, 
the Board concludes that the preponderance of the evidence is 
against the establishment of service connection for a 
psychiatric disorder to include PTSD, and as such, any 
questions as to the appropriate disability rating and/or 
effective date to be assigned are rendered moot.  
Consequently, it does not appear he is prejudiced by the 
Board's adjudication of these claims without providing such 
notice.  See Bernard v Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Mayfield, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As indicated in the 
Introduction, he had the opportunity to present evidence and 
argument in support of his claim at hearings before both the 
RO and the Board.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the SOC and SSOCs which informed them of 
the laws and regulations relevant to the veteran's claims.  
Moreover, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against the claim, and 
that an examination is not warranted based on the facts of 
this case.  For these reasons, the Board concludes that the 
duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The Board acknowledges that 38 C.F.R. § 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  
However, this regulation was amended in June 1999, in part to 
eliminate the requirement of a "clear diagnosis."  61 Fed. 
Reg. 32,807-32,808.  This amendment was effective March 7, 
1997, the date of the Court's decision in Cohen, supra.

The Board acknowledges that service medical records dated in 
November 1974 reflect that the veteran "passed out" a few 
minutes after a flu shot, and that he was noted as being 
nervous, with much eye blinking, and inappropriate movement.  
However, he was diagnosed with hyperventilation syndrome, not 
PTSD nor any other acquired psychiatric disorder.  No 
treatment for psychiatric problems otherwise appears in the 
service medical records.  Moreover, his psychiatric condition 
was clinically evaluated as normal on his May 1975 expiration 
of term of service examination.  Further, the first competent 
medical evidence of an acquired psychiatric disorder appears 
to be in 1989, many years after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (noting that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.).  

With regard to the long evidentiary gap in this case between 
active service and the earliest psychiatric complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective findings in the competent medical evidence of 
psychiatric problems is itself evidence which tends to show 
that a psychiatric disability did not have its onset in 
service or for many years thereafter.  

The record reflects that the veteran has been diagnosed with 
PTSD based upon his account of what occurred during service.  
As such, the issue is not whether there is competent medical 
evidence to support this claim, but whether the record 
supports the veteran's account of his purported in-service 
stressor(s).

The veteran essentially contends, to include at his hearings, 
that he has PTSD due to his experiences while stationed on 
active duty in Germany.  He has reported an incident where 3 
fellow soldiers were killed in a tank accident during the 
summer of 1975, and has indicated that he had to clean up 
their body parts.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

The Board acknowledges that 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
the provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, section 1154(b) requires that the 
veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  

The Board acknowledges that the veteran's primary military 
occupational specialty (MOS) during service was that of a 
combat engineer, that he had active service during the 
Vietnam war period (38 C.F.R. § 3.2), and that he had foreign 
and/or sea service during this period.  However, the record 
reflects that his foreign service was in Germany.  Further, 
he received no medals or citations reflecting combat duty.  
Furthermore, the veteran has not contended that his in-
service stressor(s) occurred while engaged in combat.  
Consequently, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

Here, the record reflects that VA attempted to verify the 
veteran's account of his purported in-service stressor 
through the United States Armed Services Center for Unit 
Records Research (CURR).  CURR (now known as the U.S. Army 
and Joints Services Records Research Center) responded, in 
essence, that review of the available casualty database for 
the relevant period did not document the accident as 
described by the veteran.  It stated that it was unable to 
locate 1975 unit records for the 5th Engineer Battalion, and 
that specifically, it had searched accident reports for the 
period from July 1975 for accidents in Germany that had 
resulted in fatalities, but the report did not document the 
accident as described by the veteran.  It further stated that 
the Army casualty database listed over 290 casualties in 
Germany for the period from June through August 1975, and 
that to conduct further research, the veteran had to provide 
additional information such as names of casualties, and unit 
designations to the company level.  The contents of CURR's 
response were relayed to him in the September 2005 
supplemental statement of the case, but the veteran did not 
provide additional information that would allow verification 
of his claimed stressor.  

Moreover, the Board finds that there is no other independent 
evidence to verify the veteran's account of the alleged in-
service stressor.  As there is no corroborating evidence, 
service connection is not warranted for PTSD.

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without a VA examination.  Even though the evidence shows 
that the veteran has been diagnosed with PTSD, there is not 
credible supporting evidence that the veteran's claimed in-
service stressor occurred pursuant to 38 C.F.R. § 3.304(f).  
In the absence of such credible supporting evidence, an 
examination discussing a possible linkage between the 
veteran's current symptoms and his claimed in-service 
stressor is not required under the provisions of 38 U.S.C.A 
§5103A (d) (West 2002).

With respect to the issue of whether service connection is 
warranted for a psychiatric disorder other than PTSD, the 
Board notes that there are competent medical findings of 
mental retardation and personality disorder.  However, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The medical evidence includes various other diagnoses of 
acquired psychiatric disorder, to include anxiety disorder 
and adjustment disorder.  Nevertheless, no competent medical 
evidence is of record which relates these findings to the 
confirmed events of the veteran's active service.  Moreover, 
as detailed above, there does not appear to be any relevant 
complaint, clinical finding, or laboratory finding in the 
service medical records for a clinician to link the claimed 
disability to the veteran's military service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a finding that his current psychiatric disorder is related to 
his active service.  As such, no further development is 
warranted to include a medical examination and/or opinion.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD, and it must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



	                        
____________________________________________
	William R. Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


